Case 8:19-cv-00475-WFJ-SPF Document 28 Filed 05/07/19 Page 1 of 3 PageID 125



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

         Plaintiff,                                   Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/

                DEFENDANTS’ CERTIFICATE OF INTERESTED PERSONS
                    AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons order:

1.)    the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action—including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own
10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:

               Plaintiff Alva Johnson
               Defendant Donald J. Trump
               Defendant Donald J. Trump for President, Inc.

2.)    the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

                 None

3.)    the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

                 None



{00100013;1}
Case 8:19-cv-00475-WFJ-SPF Document 28 Filed 05/07/19 Page 2 of 3 PageID 126



4.)    the name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

               Plaintiff Alva Johnson

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict.


Dated this 7th day of May, 2019.

                                              HARDER LLP


                                              /s/ Charles J. Harder
                                              Charles J. Harder
                                              CHarder@HarderLLP.com
                                              Admitted Pro Hac Vice
                                              132 S. Rodeo Drive, Fourth Floor
                                              Beverly Hills, California 90212
                                              Telephone: (424) 203-1600
                                              Facsimile: (424) 203-1601

                                              Dawn Siler-Nixon
                                              Florida Bar No. 993360
                                              DSiler-Nixon@FordHarrison.com
                                              Tracey K. Jaensch
                                              Florida Bar No. 907057
                                              TJaensch@FordHarrison.com
                                              FORDHARRISON LLP
                                              101 E. Kennedy Blvd., Suite 900
                                              Tampa, Florida 33602
                                              Telephone: (813) 261-7800
                                              Facsimile: (813) 261-7899

                                              Attorneys for Defendants
                                              Donald J. Trump and
                                              Donald J. Trump for President, Inc.

.




{00100013;1}                                 2
Case 8:19-cv-00475-WFJ-SPF Document 28 Filed 05/07/19 Page 3 of 3 PageID 127



                              CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on May 7, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will electronically send a notice of
electronic filing upon the following:

                                      Brian W. Warwick
                             bwarwick@varnellandwarwick.com
                              jvarnell@varnellandwarwick.com
                                         Janet Varnell
                                   Varnell & Warwick, PA
                                       P.O. Box 1870
                                Lady Lakes, FL 32158-1870

                                     Hassan A. Zavareei
                                   hzavareei@tzlegal.com
                                    Katherine M. Aizpuru
                                   kaizpuru@tzlegal.com
                                   Tycko & Zavareei LLP
                                1828 L Street NW, Suite 1000
                                  Washington, D.C. 20036

                                      Tanya S. Koshy
                                    tkoshy@tzlegal.com
                                   Tycko & Zavareei LLP
                                 1970 Broadway, Suite 1070
                                    Oakland, CA 94612

                                        F. Paul Bland
                                  pbland@publicjustice.net
                                        Karla Gilbride
                                 kgilbride@publicjustice.net
                                     Public Justice, P.C.
                                1620 L Street NW, Suite 630
                                  Washington, DC 20036

                                      Jennifer Bennett
                                 jbennett@publicjustice.net
                                     Public Justice, P.C.
                                  475 14th Street, Suite 610
                                    Oakland, CA 94612


                                                  /s/ Charles J. Harder
                                                  Attorney




{00100013;1}                              3
